                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

LONNIE L. PARKER, JR. #200008,

                Plaintiff,
                                                  File no: 1:16-CV-450
v.
                                                  HON. ROBERT J. JONKER
SIMON VAZQUEZ, et al.,

                Defendant.
                               /

                             ORDER APPROVING MAGISTRATE'S
                              REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on March 14, 2019 (ECF No. 122).             The Report and

Recommendation was duly served on the parties. No objections have been filed under 28 U.S.C. §

636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 122) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Plaintiff’s motion for relief from judgment (ECF No.

118) is DENIED.


Date:   April 12, 2019                     /s/ Robert J. Jonker
                                           ROBERT J. JONKER
                                           CHIEF UNITED STATES DISTRICT JUDGE
